Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 12/15/2018. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-5 are pending. 
			Allowable Subject Matter
Claims 1-5 are patent eligible. 
The current standard for patent eligibility is such that when a claim containing a mathematical formula (or any other category of abstract idea) implements or applies that formula (or abstract idea) in a structure or process which, when considered as whole, is performing a function which the patent laws were designed to protect, then the claim satisfies the requirements of § 101”.1 The Supreme Court and the CAFC therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.2 
Alice inquiry to ask whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool.3 To that extent, CAFC determined that the plain focus of the claims was on an improvement to computer functionality itself (i.e., the self-referential table for a computer database), not on economic or other tasks for which a computer is used in its ordinary capacity.4 
In another example, the CAFC held that a computerized process that uses a combined order of specific rules that renders information into a specific format that is then used and applied to create a sequence of synchronized, animated characters is patent eligible because it is an automation that goes beyond merely organizing existing information into a new form.5
Independent claim 1 recites a natural language processing apparatus comprising: 
a processor; and 
a storage device coupled to the processor, 
wherein the storage device comprises an enterprise database in which (1) an enterprise, (2) a business content sentence, (3) a business characteristic word and (4) a business type are associated with each other, 
(A) the processor: 
(a) an enterprise vector from a word vector of a word included in (2) the business content sentence stored in the enterprise database; 
generates (b) a business characteristic word vector from (a) the enterprise vector of the enterprise that is associated with (3) the business characteristic word in the enterprise database; and 
generates (c) a business type vector from (a) the enterprise vector of (1) the enterprise that is associated with (4) the business type in the enterprise database, 
(B) upon receiving a search query, the processor: 
extracts (i) a synonym having a word vector with a Page 2 of 10Application No.: 16/829508similarity, that is equal to or higher than a first reference value, with (ii) a word vector of the search query; 
extracts (3) the business characteristic word having (b) the business characteristic word vector with a similarity, that is equal to or higher than a second reference value, with (ii) the word vector of the search query or (i) the word vector of the synonym; 
extracts (4) the business type having (c) the business type vector with a similarity, that is equal to or higher than a third reference value, with (ii) the word vector of the search query or (i) the word vector of the synonym; and 
extracts, from the enterprise database, enterprise information including at least one of the search query, the extracted synonym, the (3) extracted business characteristic word or (4) the extracted business type in at least one of the business content sentence, the business characteristic word or the business type. 
Independent claim 5 recites a non-transitory medium comprising an enterprise database in which an enterprise, a business content sentence, a business characteristic word 
According to the specification, “in the present exemplary embodiment, a search function is enhanced by using a distributed representation model”. US 2021/0295830 A1 at ¶41. Specifically, “in the distributed representation model, the word vector can indicate not only a similar relationship between words but also a similar relationship between sentences”. US 2021/0295830 A1 at ¶43. The steps of section (A) in the independent claims correspond to the use of a distributed representation model. 
In the use phase, “a specific search query is received, and a tag associated with the search query is selected with reference to the distributed representation model. Then, a character representation of the tag is used as a search condition”. US 2021/0295830 A1 at ¶46. The steps of section (B) in the independent claims correspond to a particular search process. 
Therefore, the steps of claims 1 and 5 correspond to a particular means and method for enhancing a search function using a distributed representation model that goes beyond merely organizing existing information into a new form. Much like the plain focus of Enfish claims on a self-referential table that is a specific asserted improvement for computer database, the particular steps of claims 1 and 5 correspond to a specific asserted enhancement for querying a computer database by using distributed representation model for use to enhance a search and extraction of an enterprise database. 
Accordingly, claims 1 and 5 integrate an abstract idea (“distributed representation model”, i.e., mathematical vectors) into a practical and technical application under Step 2A, prong (2). 
For the above reasons, 1-5 are patent eligible.
For this reason, Claims 1-5 are allowed over the prior arts. 
Under Section (A), the processor generates distributed representation model vectors (a) enterprise vector, (b) business characteristic word vector (which is generated from (a)) associated with (3) business characteristic word, and (c) business type vector (which is also generated from (a)) associated with (4) business type. 
Under Section (B), upon receiving a search query, the processor enhances search function using the generated vectors of the distributed representation model by 
extracts (i) a synonym having a word vector with a Page 2 of 10Application No.: 16/829508similarity, that is equal to or higher than a first reference value, with (ii) a word vector of the search query; 
extracts (3) the business characteristic word having (b) the business characteristic word vector with a similarity, that is equal to or higher than a second reference value, with (ii) the word vector of the search query or (i) the word vector of the synonym; 
extracts (4) the business type having (c) the business type vector with a similarity, that is equal to or higher than a third reference value, with (ii) the word vector of the search query or (i) the word vector of the synonym; and 
extracts, from the enterprise database, enterprise information including at least one of the search query, the extracted synonym, the (3) extracted business characteristic word or (4) the extracted business type in at least one of the business content sentence, the business characteristic word or the business type. 
Prior arts of record do not disclose or render obvious the combination of limitations set forth in independent claims 1 and 5. For these reasons, Claims 1-5 are allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        01/03/2022




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Diamond v. Diehr, 450 U.S. 175, 191-93 (1981). 
        2 McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (“A patent may issue "for the means or method of producing a certain result, or effect, and not for the result or effect produced."… We therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery”); Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool”).
        3 Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). 
        4 Id. 
        5 McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1315 (Fed. Cir. 2016).